Lowe, J.
Limpus obtained a judgment against Bradford for $1,200, and costs; levied upon and sold, according to the sheriff’s return upon the execution, the following tracts of land, in a body, to wit: The S. E. ¿ Sec. 16, and the N. i of the N. E. i, and the S. E. i of N. E. i of Sec. 7, all in Towship 75, north of range 25 west, as the property of the defendant in the execution, W. Bradford, — which land was purchased by Limpus as the highest bidder, at $1,829.18, and to whom a certificate of purchase was delivered by the sheriff. Afterwards, Bradford moved to set aside said levy and sale, because he was not the legal owner, and never had been, of the first named tract of land, yet that the three tracts, susceptible of division, had been sold altogether as one body of land, in such a manner that it was impossible to determine how much each tract sold for, so as to enable him to exercise his right of redemption, which he desired to do, with regard to the two last pieces of land of which he was the owner. The motion was sustained by the court, following, we presume, the ruling in the case of Boyd v. Ellis, 11 Iowa, 97, and the authorities there cited. We see no reason to change that ruling, and must affirm the decision below.
Affirmed.